DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on December 31, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9-13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chou US 2007/0109454.
Regarding claim 1, Chou teaches an array substrate having a plurality of thin film transistors (e.g., Figs. 3-4, [2]), comprising: 
a base substrate (e.g., 210, Fig. 4A, [31]); 
a semiconductor layer (e.g., 240, Fig. 4A, [31]) on the base substrate and comprising a plurality of active layers (e.g., 240 of each pixel, Fig. 4A, [32]) respectively for the plurality of thin film transistors; and 

Regarding the feature “electrostatic discharging layer,” Chou recognizes that the patterned floating metal layer 260 is disposed between the first and second metal layers 222 and 252(254), so as to form the two parasitic capacitances connected in series to reduce the parasitic capacitance between the first and second metal layers 222 and 252(254) (e.g., [40]). Because 260 functions as part of the capacitors formed of 260 and 222 and of 260 and 252(254), which store or discharge electric and/or electrostatic charges generated, 260 is considered as an electrostatic discharging layer.
Regarding claim 2, Chou teaches the array substrate of claim 1, wherein the electrostatic discharging layer comprises a plurality of electrostatic discharging blocks (e.g., 260 of each pixel, Fig. 4A); and each of the plurality of active layers (e.g., 240 of each pixel, Fig. 4A) is electrically connected to one of the plurality of electrostatic discharging blocks (e.g., 260 of each pixel, Fig. 4A).  
Regarding claim 4, Chou teaches the array substrate of claim 2, wherein each of the plurality of active layers comprises a channel region, a source electrode contact region, and a drain electrode contact region (e.g., a region of 240 that overlaps the gate 222, a region of 240 that overlap the source 252, a region of 240 that overlap the drain 254, Fig. 4A, [32]); wherein each of the plurality of electrostatic discharging blocks is electrically connected to a region in one of the plurality of active layers that is outside the channel region (e.g.,Page 3 of 8Appl. No. Unassigned PATENT Preliminary Amendment dated July 13, 2018Fig. 4A).
Regarding claim 9, Chou teaches the array substrate of claim 1, wherein the electrostatic discharging layer comprises a metal or alloy (e.g., 260, [32]).  

 Regarding claim 11, Chou teaches a display apparatus, comprising the array substrate of claim 1 (e.g., [8]).  
Regarding claim 12, Chou teaches a method of fabricating an array substrate having a plurality of thin film transistors (e.g., Figs. 3-4, [2]), comprising: 
forming a semiconductor layer (e.g., 240, Fig. 4A, [31]) on a base substrate (e.g., 210, Fig. 4A, [31]), the semiconductor layer being formed to comprise a plurality of active layers (e.g., 240 of each pixel, Fig. 4A, [32]) respectively for the plurality of thin film transistors; and 
forming an electrostatic discharging layer (e.g., 260, Fig. 4A, [32]; as discussed below) electrically connected to the semiconductor layer and configured to discharge electrostatic charge in the semiconductor layer (e.g., [33], [34], [40]).  
Regarding the feature “electrostatic discharging layer,” Chou recognizes that the patterned floating metal layer 260 is disposed between the first and second metal layers 222 and 252(254), so as to form the two parasitic capacitances connected in series to reduce the parasitic capacitance between the first and second metal layers 222 and 252(254) (e.g., [40]). Because 260 functions as part of the capacitors formed of 260 and 222 and of 260 and 252(254), which store or discharge electric and/or electrostatic charges generated, 260 is considered as an electrostatic discharging layer.
Regarding claim 13, Chou teaches the method of claim 12, wherein forming the electrostatic discharging layer comprises forming a plurality of electrostatic discharging blocks (e.g., 260 of each pixel, Fig. 4A); and each of the plurality of active layers (e.g., 240 of each 
Regarding claim 15, Chou teaches the method of claim 13, wherein each of the plurality of active layers is formed to comprise a channel region, a source electrode contact region, and a drain electrode contact region (e.g., a region of 240 that overlaps the gate 222, a region of 240 that overlap the source 252, a region of 240 that overlap the drain 254, Fig. 4A, [32]); and each of the plurality of electrostatic discharging blocks is electrically connected to a region in one of the plurality of active layers that is outside the channel region (e.g.,Page 3 of 8Appl. No. Unassigned PATENT Preliminary Amendment dated July 13, 2018Fig. 4A).
Regarding claim 20, Chou teaches the method of claim 12, wherein the electrostatic discharging layer is made of a metal or alloy (e.g., 260, [32]).  
Claims 1-6, 9, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jeong et al. US 2008/0170013.
Regarding claim 1, Jeong teaches an array substrate having a plurality of thin film transistors (e.g., Figs. 1-8, [28]; Fig. 9, [76]; because the structure of 220 in Fig. 9 is formed similar to the structure of 120 in Figs. 1-8 (e.g., [76]), the embodiment of Figs. 1-8 in association with the embodiment of Fig. 9 is discussed in rejection), comprising: 
a base substrate (e.g., 110, Fig. 8, [33]); 
a semiconductor layer (e.g., 120b, Fig. 8, [33]) on the base substrate and comprising a plurality of active layers (e.g., 120b of each structure 120, Fig. 8, [28]; Fig. 9, [76]) respectively for the plurality of thin film transistors; and 
an electrostatic discharging layer (e.g., 120i and/or 120f, Fig. 8, [42], [36]) electrically connected to the semiconductor layer and configured to discharge electrostatic charge in the semiconductor layer (e.g., [36], [42]).

Regarding claim 3, Jeong teaches the array substrate of claim 2, further comprising an insulating layer (e.g., 120c, 120e (not labeled), 120g and/or 120h, Fig. 8, [33], [41]) between the semiconductor layer and the electrostatic discharging layer; wherein each of the plurality of active layers is electrically connected to one of the plurality of electrostatic discharging blocks through a via (e.g., c1 and/or v1 of each structure 120, Fig. 8, [40], [42]) extending through the insulating layer.  
Regarding claim 4, Jeong teaches the array substrate of claim 2, wherein each of the plurality of active layers comprises a channel region, a source electrode contact region, and a drain electrode contact region (e.g., a channel region, a source region and a drain region of 120b, Fig. 8, [56]); wherein each of the plurality of electrostatic discharging blocks is electrically connected to a region in one of the plurality of active layers that is outside the channel region (e.g., Fig. 8).Page 3 of 8 Appl. No. Unassigned PATENT Preliminary Amendment dated July 13, 2018  
Regarding claim 5, Jeong teaches the array substrate of claim 4, wherein a projection of each of the plurality of electrostatic discharging blocks (e.g., 120i and/or 120f, Fig. 8) on the base substrate substantially covers a projection of the channel region (e.g., a channel region of 120b, Fig. 8) in one of the plurality of active layers on the base substrate.  
Regarding claim 6, Jeong teaches the array substrate of claim 5, wherein each of the plurality of electrostatic discharging blocks is a light shielding layer for shielding the channel 
Regarding claim 9, Jeong teaches the array substrate of claim 1, wherein the electrostatic discharging layer comprises a metal or alloy (e.g., 120i, [42], [38]).  
Regarding claim 11, Jeong teaches a display apparatus, comprising the array substrate of claim 1 (e.g., [12]).
Regarding claim 12, Jeong teaches a method of fabricating an array substrate having a plurality of thin film transistors (e.g., Figs. 1-8, [28]; Fig. 9, [76]; because the structure of 220 in Fig. 9 is formed similar to the structure of 120 in Figs. 1-8 (e.g., [76]), the embodiment of Figs. 1-8 in association with the embodiment of Fig. 9 is discussed in rejection), comprising: 
forming a semiconductor layer (e.g., 120b, Fig. 7b, Fig. 8, [33]) on a base substrate (e.g., 110, Fig. 7b, Fig. 8, [33]), the semiconductor layer being formed to comprise a plurality of active layers (e.g., 120b of each structure 120, Fig. 7b, Fig. 8, [28]; Fig. 9, [76]) respectively for the plurality of thin film transistors; and 
forming an electrostatic discharging layer (e.g., 120i and/or 120f, Fig. 8, [42], [36]) electrically connected to the semiconductor layer and configured to discharge electrostatic charge in the semiconductor layer (e.g., [36], [42]). 
Regarding claim 13, Jeong teaches the method of claim 12, wherein forming the electrostatic discharging layer comprises forming a plurality of electrostatic discharging blocks (e.g., 120i and/or 120f of each structure 120, Fig. 8); and each of the plurality of active layers 
Regarding claim 14, Jeong teaches the method of claim 12, further comprising forming an insulating layer (e.g., 120c, 120e (not labeled), 120g and/or 120h, Figs. 7c and 7e, Fig. 8, [33], [41]); and forming a plurality of vias (e.g., c1 and/or v1 of each structure 120, Fig. 7f, Fig. 8, [40], [42]) extending through the insulating layer; wherein the insulating layer is formed between the semiconductor layer and the electrostatic discharging layer (e.g., Fig. 8); and each of the plurality of active layers is formed to be electrically connected to one of the plurality of electrostatic discharging blocks through one of the plurality of vias extending through the insulating layer (e.g., Fig. 8).Page 5 of 8 Appl. No. Unassigned PATENT 
Regarding claim 15, Jeong teaches tPreliminary Amendment dated July 13, 2018he method of claim 13, wherein each of the plurality of active layers is formed to comprise a channel region, a source electrode contact region, and a drain electrode contact region (e.g., a channel region, a source region and a drain region of 120b, Fig. 7b, Fig. 8, [56]); and each of the plurality of electrostatic discharging blocks is electrically connected to a region in one of the plurality of active layers that is outside the channel region (e.g., Fig. 8).
Regarding claim 16, Jeong teaches the method of claim 15, wherein the electrostatic discharging layer is formed so that a projection of each of the plurality of electrostatic discharging blocks (e.g., 120i and/or 120f, Fig. 8) on the base substrate substantially covers a projection of the channel region (e.g., a channel region of 120b, Fig. 8) in one of the plurality of active layers on the base substrate. 
 Regarding claim 17, Jeong teaches the method of claim 16, wherein the electrostatic discharging layer is made of a light shield material for shielding the channel region in one of the 
Regarding claim 20, Jeong teaches the method of claim 12, wherein the electrostatic discharging layer is made of a metal or alloy (e.g., 120i, [42], [38]).  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 6, 2021